NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              ROGER A. ANDERSON,
                Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-2197
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-3830, Senior Judge Alan G.
Lance, Sr.
               ______________________

             Decided: November 13, 2017
               ______________________

   ROGER A. ANDERSON, Cottage Grove, MN, pro se.

    ISAAC B. ROSENBERG, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
CLAUDIA BURKE; BRIAN D. GRIFFIN, DEREK SCADDEN,
Office of General Counsel, United States Department of
Veterans Affairs, Washington, DC.
2                                      ANDERSON   v. SHULKIN



                  ______________________

    Before LOURIE, REYNA, and TARANTO, Circuit Judges.
PER CURIAM.
     Roger A. Anderson appeals from the decision of the
United States Court of Appeals for Veterans Claims
affirming the Board of Veterans’ Appeals decision denying
Mr. Anderson’s claimed entitlement to an earlier effective
date for his service-connected ischemic heart disease. For
the reasons discussed below, we dismiss this appeal for
lack of jurisdiction.
                       BACKGROUND
    Mr. Anderson is a veteran who served in the United
States Army. He served on active duty from September
1967 to September 1970, and his service included a period
in the Republic of Vietnam where he presumptively was
exposed to Agent Orange.
    In July 2001, Mr. Anderson initiated a claim with the
St. Paul, Minnesota Regional Office (“RO”) seeking service
connection for his Type 2 diabetes and high blood pres-
sure. In a February 2002 rating decision, the RO granted
his request for service connection for his diabetes and
high blood pressure, and assigned an effective date of July
9, 2001.
    Ten years later, in July 2011, Mr. Anderson filed a
claim with the RO seeking service connection for a blunt-
ed heart rate response to exercise with possible myocardi-
al ischemia. In an October 2011 rating decision, the RO
denied service connection for a lack of clinical diagnosis of
this condition. Mr. Anderson filed a notice of disagree-
ment against the decision, but he did not file an appeal.
Accordingly, the RO’s October 2011 decision became final
one year after it issued. 38 C.F.R. § 20.302.
ANDERSON   v. SHULKIN                                      3



    In November 2012, Mr. Anderson sought to reopen his
claim for service connection for heart disease. The RO
granted the request, noting that ischemic heart disease
was recently added to the list of disabilities recognized as
being related to herbicide exposure and that
Mr. Anderson established a clinical diagnosis in a Janu-
ary 2013 examination. The RO assigned a 100-percent
disability rating and an effective date of November 9,
2012, the date Mr. Anderson had sought to reopen his
claim.
    In March 2014, Mr. Anderson appealed the RO’s effec-
tive date determination to the Board of Veterans’ Appeals
(“Board”). On September 21, 2015, the Board denied
Mr. Anderson’s claim, and maintained the November 9,
2012 effective date.
    In making this decision, the Board cited the applica-
ble law governing Mr. Anderson’s effective date for his
heart condition. “[T]he effective date of an evaluation and
award of pension, compensation or dependency and in-
demnity compensation based on an original claim, a claim
reopened after final disallowance, or a claim for increase
will be the date of receipt of the claim or the date entitle-
ment rose, whichever is the later.” App. 8; 38 U.S.C.
§ 5110(a); 38 C.F.R. § 3.400. The Board reasoned that the
later date of Mr. Anderson’s November 2012 request to
reopen his claim for service-connected heart disease
controlled. The Board next addressed Mr. Anderson’s
three arguments.
    First, Mr. Anderson argued the information he sub-
mitted in support of his 2001 claim for diabetes and high
blood pressure also supported his claim for service-
connected heart disease. The Board disagreed. While
recognizing that a veteran may claim benefits informally
and that the Board had a duty to “fully and sympatheti-
cally develop a Veteran’s claim to its optimum,” the Board
reasoned that Mr. Anderson “did not assert prior to
4                                    ANDERSON   v. SHULKIN



2011—either expressly or impliedly—that he had a heart
disorder which should be service-connected.” App. 10.
    Second, although Mr. Anderson alleged that he had
heart disease in 2001, the Board reasoned that even if
true, this date was not controlling because the later date
between the onset of a condition and a request to reopen
service connection controls. App. 11.
    Third, Mr. Anderson sought an earlier effective date
based on certain regulations enacted in response to the
Nehmer v. United States Veterans’ Administration class
action litigation. However, the Board explained that
those regulations would apply only if Mr. Anderson had
submitted a claim for service-connected heart disease
before August 2010. In this case, the Board reasoned, the
earliest date Mr. Anderson submitted a claim for service-
connected heart disease was July 2011.
     Mr. Anderson appealed the Board’s decision to the
United States Court of Appeals for Veterans Claims
(“Veterans Appeals Court”). The Veterans Appeals Court
affirmed, finding that the Board did not clearly err in
determining that November 9, 2012 was the proper effec-
tive date for Mr. Anderson’s service-connected heart
disease. App. 2. Mr. Anderson argued that the infor-
mation he provided in support of his 2001 claim for diabe-
tes and high blood pressure also supported his claim for
heart disease, but the Veterans Appeals Court disagreed.
It found that “the Board explicitly found that
[Mr. Anderson] expressed no intent to file a heart disease
claim in 2001, despite the submission of medical evidence”
and the Veterans Appeals Court found no error in this
determination. App. 3. In response to Mr. Anderson’s
argument that the evidence was in equipoise such that he
was entitled to the benefit of the doubt, the Veterans
Appeals Court reasoned that “the Board specifically
determined that the evidence of record was not in equi-
ANDERSON   v. SHULKIN                                    5



poise, and the appellant has not demonstrated that this
determination was incorrect.” App. 4.
    Mr. Anderson sought reconsideration and panel re-
view of the Veterans Appeals Court’s decision. In Febru-
ary 2017, the Veterans Appeals Court denied his
reconsideration request but granted the motion to the
extent it sought panel review.        In March 2017,
Mr. Anderson moved for review by the full Veterans
Appeals Court, which the Veterans Appeals Court denied
on April 7, 2017. Mr. Anderson timely appealed to this
court.
                        DISCUSSION
     Our jurisdiction to review Veterans Appeals Court de-
cisions is limited by statute. Unless an appeal raises a
constitutional issue, we lack jurisdiction to review “a
challenge to a factual determination” or a “challenge to a
law or regulation as applied to the facts of a particular
case.” 38 U.S.C. § 7292(d)(2).
    Mr. Anderson does not challenge the validity of any
statute or regulation or the interpretation thereof. See 38
U.S.C. § 7292(d)(1). The Veterans Appeals Court’s review
of the Board’s denial of an earlier effective date for
Mr. Anderson’s service-connected heart disease involves
only the application of law to fact.
    Mr. Anderson makes a number of arguments that all
hinge on whether the information he provided in 2001
amounted to a claim for service-connected heart disease.
However, “the factual findings of when a disability was
claimed or service connection established are not subject
to our review.” Butler v. Shinseki, 603 F.3d 922, 926 (Fed.
Cir. 2010). Nor do we possess jurisdiction to review the
Veterans Appeals Court’s conclusion that the Board
satisfied its obligation to sympathetically construe
Mr. Anderson’s claims. See Ellington v. Peake, 541 F.3d
1364, 1372 (Fed. Cir. 2008). Finally, we lack jurisdiction
6                                     ANDERSON   v. SHULKIN



to review the Veterans Appeals Court’s conclusion that
the Board correctly determined that the evidence was not
in equipoise. See Ferguson v. Principi, 273 F.3d 1072,
1075 (Fed. Cir. 2001). Because Mr. Anderson’s arguments
all center on the application of law to fact, namely wheth-
er his 2001 claim amounted to a claim for service-
connected heart disease, we lack jurisdiction to hear this
appeal.
                       CONCLUSION
   Mr. Anderson’s appeal from the Veterans Appeals
Court is dismissed.
                      DISMISSED
                          COSTS
    No costs.